RECEIVED

CCT 24 2019 UNITED STATES DISTRICT COURT

west Cibtier de toca WESTERN DISTRICT OF LOUISIANA
ALEXANDRIA, LOUISIANA ALEXANDRIA DIVISION
RICHARD W. BLACK, CIVIL DOCKET NO. 1:19-CV-1023-P
Plaintiff
VERSUS JUDGE DRELL
VICTOR JONES, ET AL., MAGISTRATE JUDGE PEREZ-MONTES
Defendants

JUDGMENT
For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein, and after a de novo review of the record including the
objections filed by Plaintiff, and having determined that the findings and

recommendation are correct under the applicable law;

IT IS ORDERED that the Motion for Restraining Order (Doc. 2) is hereby

 

 

 

DENIED. .
Ve
THUS DONE AND SIGNED at Alexandria, Louisiana, this ee day of
Oto BETH __. 9019,
o—
DEE D. DRELL

UNITED STATES DISTRICT JUDGE
